         Case 1:15-cr-00866-WHP Document 19 Filed 01/25/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                      January 25, 2019

BY ECF

The Honorable William H. Pauley III
United States District Judge
Southern District of New York
500 Pearl Street
Daniel Patrick Moynihan U.S. Courthouse
New York, New York 10007

       Re:     United States v. Roger Thomas Clark, 15 Cr. 866 (WHP)

Dear Judge Pauley:

       The Government respectfully submits this letter to update the Court regarding the
defendant’s access, at the Metropolitan Detention Center (the “MDC”), to the laptop and multi-
Terabyte hard drives containing discovery in this case. Following this afternoon’s court
conference, the Government conferred with counsel at the MDC. The MDC has advised that, by
the end of next week, the defendant in this case will have access to the laptop, five days per week
(Monday through Friday), for approximately five to six hours per day.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                         By:
                                               Eun Young Choi / Michael Neff / Richard Cooper
                                               Assistant United States Attorneys
                                               (212) 637-2187/2107/1027


cc:    Stephanie Carvlin, Esq. (via ECF)
